Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The amendment filed on Oct. 6, 2021 is acknowledged. Claims 2-7, 9-16, and 18-20 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Busse on Nov. 2, 2021.

Claims are amended as follows: 
In claim 4, delete [further comprising methyl salicylate] in line 1 and replace with --, wherein methyl salicylate is--.
In claim 7, delete [the skin penetration enhancer is about 10-35 wt% and consisting of a mixture of methyl salicylate and menthol which] in lines 1-2 and replace with -- the 10-35 wt % skin penetration enhancer consisting of a mixture of methyl salicylate and menthol --.
In claim 20, add --and thereby-- before “allowing” in line 1.

Cancel claims 9-17.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In view of the amendment, no prior art was found to teach, motivate, or suggest a specific combination comprising L-arginine, forskolin, and a skin penetration enhancer consisting of a mixture of methyl salicylate and menthol in specific amounts and its use for dilating blood vessels and thereby allowing lactic acid to dissipate from muscular tissue during exercise or during the recovery phase after exercise by applying to an area of the skin where desired as claimed. Thus, the instant claims are novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2-7 and 18-20 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611